DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/328,158, filed on 25 February 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the filed sheet presenting the abstract includes additional parts of the application and other material. Correction is required. See MPEP § 608.01(b) and 37 C.F.R. 1.72.
The disclosure is objected to because of the following informality: On page 4, line 7, "determining a location corresponding a marker", should read "determining a location corresponding to a marker". Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informality: In line 10, "determining a location corresponding a marker", should read "determining a location corresponding to a marker". Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10-12 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lang (WO 2017137558 A1 and Lang hereinafter).
Regarding Claims 1 and 12
Lang teaches a system (see Figs. 1-2; [0001]-[0004], [0025]-[0029]; see the corresponding paragraphs in the attached reference WO_2017137558_A1), comprising:
a moveable element adapted to move relative to a coordinate system defined for a robot (see Figs. 1-2, palm 1 and finger elements 2; [0066]);
an object detection transceiver unit adapted to be mounted on the moveable element (see Figs. 1-2, radar antennas 5; [0004], [0026]-[0028], [0040] and [0066]); and
a controller (see [0046]-[0048]) configured to:
control the object detection transceiver unit to conduct a synthetic aperture array scan of an operational cell of the robot by emitting a radar emit a signal and obtaining a return signal for the operational cell of the robot at each of a series of predetermined positions to emulate a transceiver aperture larger than an aperture of the object detection transceiver unit (see [0036]-[0037] and [0026]-[0028]);
determine a location corresponding to a marker present in the operational cell from the return signals, the marker reflective of the signals emitted by the object detection transceiver unit, and the location corresponding to the marker specified by the controller in the coordinate system (see [0015], [0028], [0033], [0036] and [0046]); and
carry out a predetermined operation including using the determined location to guide movement of the robot (see [0028]-[0029], [0046] and [0073]).
Regarding claim 12, Lang additionally teaches a method of controlling a robot (see [0001]) comprising the above limitations.
Regarding Claims 5 and 16
Lang teaches the system of claim 1 and the method of claim 12 (as discussed above in claims 1 and 12), 
wherein the obtaining of the return signals and the location determination are carried out during a configuration mode of the robot (see [0028], [0030], [0035]-[0036] and [0046]), wherein the location corresponding to the marker is stored in a memory for use in at least one iteration of the predetermined operation carried out during an operational mode of the robot (see [0028]-[0029], [0046] and [0073]).
Regarding Claim 10
Lang teaches the system of claim 1 (as discussed above in claim 1), 
wherein the moveable element is part of the robot (see Figs. 1-2, palm 1 and finger elements 2; [0001], [0066]).
Regarding Claim 11
Lang teaches the system of claim 1 (as discussed above in claim 1), 
wherein the robot is a serial or parallel robot (see Figs. 1-2; [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied to claims 1 and 12 above, and further in view of Crain (US 20140285375 A1 and Crain hereinafter) .
Regarding Claims 2 and 13
Lang teaches the system of claim 1 and the method of claim 12 (as discussed above in claims 1 and 12), 
wherein the location determination includes generating, by the controller, a composite return image of at least a portion of the operational cell of the robot from the obtained return signals, the location of the marker within a map being determinable by geometrical analysis (see [0028], [0035]-[0037], [0046]).
Lang does not explicitly teach generating a topological map. That is, Lang is silent regarding generating, by the controller, a composite return image in the form of a topological map and location of the marker within the topological map being determinable.
Crain teaches a system (see [0002] and [0006]), comprising:
a controller configured to: control the object detection transceiver unit to conduct a synthetic aperture array scan of an operational cell of the robot by emitting a radar emit a signal and obtaining a return signal for the operational cell of the robot at each of a series of predetermined positions to emulate a transceiver aperture larger than an aperture of the object detection transceiver unit (see [0002]-[0003], [0006] and [0008]);
determine a location corresponding to a marker present in the operational cell from the return signals, the marker reflective of the signals emitted by the object detection transceiver unit, and the location corresponding to the marker specified by the controller in the coordinate system (see [0121] and [0145]); and
wherein the location determination includes generating, by the controller, a composite return image in the form of a topological map of at least a portion of the operational cell of the robot from the obtained return signals, the location of the marker within the topological map being determinable by geometrical analysis (see Figs. 26, 38-39; [0008], [0010], [0111] and [0121]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Crain to Lang. That is, it would have been obvious to modify the system/method of Lang to further configure the controller to generate the composite return image in the form of a topological map and to determine the location of the marker within the topological map, as taught by Crain. 
Crain teaches generating a topological map of the surface of an environment to facilitate accurate determination of the location of an object below the surface. A person having ordinary skill in the art would have been motivated to apply the same technique to the system/method of Lang to attain the same results.
Application of the known technique taught by Crain to the system taught by Lang would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the location determination includes generating, by the controller, a composite return image in the form of a topological map of at least a portion of the operational cell of the robot from the obtained return signals, the location of the marker within the topological map being determinable by geometrical analysis. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 3-4, 8, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied to claims 1 and 12 above, and further in view of Fong et al. (US 20140100693 A and Fong hereinafter).
Regarding Claims 3 and 14
Lang teaches the system of claim 1 and the method of claim 12 (as discussed above in claims 1 and 12), 
Lang is silent regarding wherein the marker is adapted to be attached to an object that is acted upon as part of the predetermined operation.
Fong teaches a system (see [0003]), comprising:
a controller configured to: determine a location corresponding to a marker present in the operational cell from the return signals, the marker reflective of the signals emitted by the object detection transceiver unit, and the location corresponding to the marker specified by the controller in the coordinate system (see [0003], [0018]); and
carry out a predetermined operation including using the determined location to guide movement of the robot (see [0003]),
wherein the marker is adapted to be attached to an object that is acted upon as part of the predetermined operation (see Figs. 4D-4E and 5-7; [0003], [0018]-[0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Fong to Lang. That is, it would have been obvious to modify the system/method of Lang to further attach the marker to an object that is acted upon as part of the predetermined operation, as taught by Fong. 
	Fong teaches attaching markers to an object in order to determine position and orientation of the object by the robot and to control the robot according to the position and orientation. A person having ordinary skill in the art would have been motivated to apply the same technique to the system/method of Lang to attain the same results.
Application of the known technique taught by Fong to the system taught by Lang would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the marker is adapted to be attached to an object that is acted upon as part of the predetermined operations. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 4 and 15
Modified Lang teaches the system of claim 3 and the method of claim 14 (as discussed above in claims 3 and 14), 
Lang is silent regarding wherein at least two markers are attached to the object and the controller is further configured to determine an orientation of the object.
Fong further teaches wherein at least two markers are attached to the object and the controller is further configured to determine an orientation of the object (see Figs. 4D-4E and 5-7, markers 640A and 640B; [0003], [0018]-[0020] and [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Fong to modified Lang. That is, it would have been obvious to further modify the system/method of modified Lang to attach two markers to the object and to configure the controller to determine an orientation of the object, as taught by Fong. 
Fong teaches attaching two or more markers to an object to compare a position of the robot with known positions of the markers. The compared position information is used to determine position and orientation of the object. The robot is then controlled according to the position and orientation of the object. A person having ordinary skill in the art would have been motivated to apply the same technique to the system/method of Lang to attain the same results.
Application of the known technique taught by Fong to the system taught by modified Lang would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein at least two markers are attached to the object and the controller is further configured to determine an orientation of the object. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 8 and 19
Lang teaches the system of claim 1 and the method of claim 12 (as discussed above in claims 1 and 12), 
Lang is silent regarding wherein a first marker and a second maker are present in the operation cell when the return signals are obtained, the second marker having a different physical characteristic than the first marker, the differing physical characteristics imparting differing signatures to components of the return signals respectively corresponding to the first and second markers.
Fong further teaches wherein a first marker and a second maker are present in the operation cell when the return signals are obtained, the second marker having a different physical characteristic than the first marker, the differing physical characteristics imparting differing signatures to components of the return signals respectively corresponding to the first and second markers (see Figs. 4D-4E and 5-7, markers 640A and 640B; [0019]-[0020], [0024], [0042 " In particular embodiments, or in the invention, the lights may be distinguished from one another by having different characteristics, such as different frequencies, modulation or duty cycle."], [0045], [0050]-[0056]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Fong to Lang. That is, it would have been obvious to modify the system/method of Lang to further include a first marker and second marker of different physical characteristics, the differing physical characteristics imparting differing signatures to components of the return signals respectively corresponding to the first and second markers, as taught by Fong. 
Fong teaches this known technique to enable the robot to determine positions and descriptors of each marker on the object. The position and descriptor information is stored in memory and is used to determine the position of the robot. A person having ordinary skill in the art would have been motivated to apply the same technique to the system/method of Lang to attain the same results.
Application of the known technique taught by Fong to the system taught by Lang would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein a first marker and a second maker are present in the operation cell when the return signals are obtained, the second marker having a different physical characteristic than the first marker, the differing physical characteristics imparting differing signatures to components of the return signals respectively corresponding to the first and second markers. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied to claims 5 and 16 above, and further in view of Forster et al. (DE 102015104587 A1 and Forster hereinafter).
Regarding Claims 6 and 17
Lang teaches the system of claim 5 and the method of claim 16 (as discussed above in claims 5 and 16), 
Lang is silent regarding wherein the controller is further configured to, in the operational mode, carry out another iteration of the obtaining the return signals and determine a location corresponding to an additional marker introduced into the operational cell before an iteration of the predetermined operation, the stored location and the location corresponding to the additional marker being used to control movement of the robot during the iteration of the predetermined operation.
Forster teaches a system (see Figs. 1-4; [0001]); see the corresponding paragraphs in the attached reference DE_102015104587_A1), comprising:
a moveable element adapted to move relative to a coordinate system defined for a robot (see Figs. 1-4, arm 15 and arm section 16; [0056]);
an object detection transceiver unit adapted to be mounted on the moveable element (see Figs. 1-4, camera 18; [0057]); and
a controller (see Figs. 1-4, control device 20; [0061]) configured to: determine a location corresponding to a marker present in the operational cell from the return signals, the marker reflective of the signals emitted by the object detection transceiver unit, and the location corresponding to the marker specified by the controller in the coordinate system (see [0007]-[0008]); and
carry out a predetermined operation including using the determined location to guide movement of the robot (see [0009], [0019]-[0025], [0044]-[0045]),
wherein the obtaining of the return signals and the location determination are carried out during a configuration mode of the robot (see [0007], [0042]-[0043]), wherein the location corresponding to the marker is stored in a memory for use in at least one iteration of the predetermined operation carried out during an operational mode of the robot (see [0009], [0044]-[0045]),
wherein the controller is further configured to, in the operational mode, carry out another iteration of the obtaining the return signals and determine a location corresponding to an additional marker introduced into the operational cell before an iteration of the predetermined operation (see [0008], [0012]-[0013], [0018]-[0030]), the stored location and the location corresponding to the additional marker being used to control movement of the robot during the iteration of the predetermined operation (see [0009], [0018]-[0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Forster to Lang. That is, it would have been obvious to modify the system/method of Lang to further configure the controller to carry out another iteration according to an additional marker introduced before an iteration of the predetermined operation and use the stored location and location corresponding to the additional marker to control movement of the robot during the iteration of the predetermined operation, as taught by Forster. 
Forster teaches this known technique of carrying out another iteration in order to detect a deviation in the robot’s position and to control the robot accordingly. A person having ordinary skill in the art would have been motivated to apply the same technique to the system/method of Lang to attain the same results.
Application of the known technique taught by Forster to the system taught by Lang would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the controller is further configured to, in the operational mode, carry out another iteration of the obtaining the return signals and determine a location corresponding to an additional marker introduced into the operational cell before an iteration of the predetermined operation, the stored location and the location corresponding to the additional marker being used to control movement of the robot during the iteration of the predetermined operation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Lang as applied to claims 6 and 17 above, and further in view of Thannhuber (EP 2749982 A2 and Thannhuber hereinafter).
Regarding Claims 7 and 18
Modified Lang teaches the system of claim 6 and the method of claim 17 (as discussed above in claims 6 and 17), 
Lang is silent regarding wherein the controller is further configured to delete the location corresponding to the additional marker from the memory before a subsequent iteration of the predetermined operation.
Thannhuber teaches a system (see Figs. 1-5; [0001] and [0009]; see the corresponding paragraphs in the attached reference EP_2749982_A2), comprising:
an object detection transceiver unit adapted to be mounted on the moveable element (see [0019]-[0020]); and
a controller configured to determine a location corresponding to a marker present in the operational cell from the return signals, the marker reflective of the signals emitted by the object detection transceiver unit, and the location corresponding to the marker specified by the controller in the coordinate system (see [0009], [0011], [0032]-[0037]),
wherein the obtaining of the return signals and the location determination are carried out during a configuration mode of the robot (see [0009], [0011], [0032]-[0037]),
wherein the controller is further configured to, in the operational mode, carry out another iteration of the obtaining the return signals and determine a location corresponding to an additional marker introduced into the operational cell before an iteration of the predetermined operation (See [0039], [0063]-[0064]),
wherein the controller is further configured to delete the location corresponding to the additional marker from the memory before a subsequent iteration of the predetermined operation (see [0065]-[0066] and [0075]-[0076]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Thannhuber to modified Lang. That is, it would have been obvious to further modify the system/method of modified Lang to configure the controller to delete the location corresponding to the additional marker from memory before a subsequent iteration of the predetermined operation, as taught by Thannhuber. 
Thannhuber teaches deleting the location corresponding to a marker which is removed or repositioned to keep the stored locations up to date with the corresponding physical markers. A person having ordinary skill in the art would have been motivated to apply the same technique to the system/method of modified Lang to attain the same results.
Application of the known technique taught by Thannhuber to the system taught by modified Lang would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the controller is further configured to delete the location corresponding to the additional marker from the memory before a subsequent iteration of the predetermined operation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied to claims 1 and 12 above, and further in view of Gonzales Valdes et al. (US 20190033441 A1 and Gonzales Valdes hereinafter).
Regarding Claims 9 and 20
Lang teaches the system of claim 1 and the method of claim 12 (as discussed above in claims 1 and 12), 
Lang is silent regarding wherein the object detection transceiver unit is configured to emit radar pulses and a distance between each successive predetermined position in the series is a sub-wavelength of the radar pulses.
Gonzales Valdes teaches a system (see Fig. 2; [0001], [0040]), comprising:
an object detection transceiver unit (see Fig. 2, radar unit 11; [0001], [0040], [0063]-[0065] and [0146]); and
a controller configured to: control the object detection transceiver unit to conduct a synthetic aperture array scan of an operational cell of the robot by emitting a radar emit a signal and obtaining a return signal for the operational cell of the robot at each of a series of predetermined positions to emulate a transceiver aperture larger than an aperture of the object detection transceiver unit (see [0050] and [0084]),
wherein the object detection transceiver unit is configured to emit radar pulses and a distance between each successive predetermined position in the series is a sub-wavelength of the radar pulses (see [0084], [0095], [0125]-[0126]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Gonzales Valdes to Lang. That is, it would have been obvious to modify the system/method of Lang to further configure the object detection transceiver to distance each successive predetermined position at a sub-wavelength of the radar pulses, as taught by Gonzales Valdes. 
Gonzales Valdes teaches distancing each successive predetermined position at a sub-wavelength of the radar pulses in order to increase the resolution of the obtained images from the object detection transceiver. A person having ordinary skill in the art would have been motivated to apply the same technique to the system/method of Lang to attain the same results.
Application of the known technique taught by Gonzales Valdes to the system taught by Lang would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the object detection transceiver unit is configured to emit radar pulses and a distance between each successive predetermined position in the series is a sub-wavelength of the radar pulses. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gulden et al (US 20100141506 A1 and Gulden hereinafter). Gulden teaches a system, comprising: a moveable element adapted to move relative to a coordinate system defined for a robot; an object detection transceiver unit adapted to be mounted on the moveable element; and a controller configured to control the object detection transceiver unit to conduct a synthetic aperture array scan of an operational cell of the robot by emitting a radar emit a signal and obtaining a return signal for the operational cell of the robot at each of a series of predetermined positions to emulate a transceiver aperture larger than an aperture of the object detection transceiver unit. See at least Fig. 1; [0008]-[0010] and [0038]-[0047]. Gulden could be used to anticipate and/or render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664